DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “physical stop mechanism” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19 the applicant recites “a stop” it is unclear to the examiner if this the same as the “physical stop mechanism” previously claimed in claim 1.  Appropriate clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 2, 5-8 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnefoy et al.(20200207600) in view of Ashworth (GB 1331656).  Bonnefoy et al. discloses a man-lift implement, as best seen in Figure 1, configured to be mounted on an implement carrier, as best seen in Figure 4 that is rotatably attached to an arm of an excavator, the man-lift implement comprising: 
an implement carrier interface 26, 28, configured to mount the man-lift implement to the implement carrier of the excavator; 
a basket 10, configured to carry an operator; a multi-bar linkage 30, and a rotational actuator coupled between the implement carrier interface and the basket, the multi-bar linkage having a linkage actuator and being moveable under power of the linkage actuator to raise and lower the basket relative to the implement carrier interface, and the rotational actuator configured to pivot the basket with respect to the implement carrier interface but fails to disclose a physical stop mechanism configured to engage the arm of the excavator and limit travel of the multi-bar linkage so as to prevent the basket from contacting the arm of the excavator.  
Ashworth teaches the utility a physical stop mechanism 22, 24, configured to engage the arm of the excavator and limit travel of the multi-bar linkage so as to prevent the basket from contacting the arm of the excavator, as recited on page 2, lines 17-44.  The use of a lift having a physical stop mechanism is used in the art to prevent movement of the apparatus beyond a desire point.  Therefore, it would have been 
Regarding claim 2 Bonnefoy et al. discloses wherein the multi-bar linkage 30, is a four-bar linkage, as best seen in the marked-up figure below. Examiner further notes that the fourth bar is being interpreted as the rod associated with the hydraulic actuator, as best seen in Figure 9.
    PNG
    media_image1.png
    733
    1069
    media_image1.png
    Greyscale
 
Regarding claim 5 Bonnefoy et al. discloses a sensor configured to sense the arm of the excavator, as recited in paragraph [0097] and [0098].  

Regarding claim 7 Bonnefoy et al. wherein the multi-bar linkage is connected to the implement carrier interface and wherein the rotational actuator pivotably mounts the basket to the multi-bar linkage such that the multi-bar linkage is configured to move under power of the linkage actuator to raise and lower the rotational actuator and the basket relative the implement carrier interface, and such that the rotational actuator is configured to pivot the basket with respect to the multi-bar linkage, as best seen in Figure 2.  
Regarding claim 8 Bonnefoy et al., wherein the rotational actuator is connected to the implement carrier interface and wherein the multi-bar linkage mounts the basket to the rotational actuator such that the multi-bar linkage is configured to move under power of the linkage actuator to raise and lower the basket relative the rotational actuator, and such that the rotational actuator is configured to pivot the multi-bar linkage and the basket with respect to the implement carrier interface, as best seen in Figure 2.   
Regarding claim 10 Bonnefoy et al. at least one power connection configured to receive power from the excavator to power the linkage actuator and the rotational actuator, as recited in paragraph [0061].  

Regarding claim 12 Bonnefoy et al. wherein the at least one power connection comprises at least one electrical connection, as recited in the Abstract.  
Regarding claim 13 Bonnefoy et al. comprising at least one user input device 16, positioned in the basket and configured to allow an operator to control a position of the basket by actuating the linkage actuator and the rotational actuator using the at least one user input device.  
Regarding claim 14 Bonnefoy et al. the at least one user input device 16, is further configured to allow the operator to control the position of the basket by actuating at least one actuator on the excavator, as recited in paragraph [0053].  
Regarding claim 15 Bonnefoy et al. wherein the at least one actuator on the excavator includes at least one of a swing cylinder, a boom cylinder, a dipper cylinder, and a tilt cylinder.  
Regarding claim 16 Bonnefoy et al. discloses a level sensor configured to provide an output indicative of an angle of the basket relative to a support surface, and a controller coupled to the level sensor to receive the output and configured to responsively automatically control at least one of the linkage actuator and an actuator on the excavator to maintain a desired level angle of the basket relative to the support surface, as recited in paragraph [0064].  

Regarding claim 18 Bonnefoy et al. wherein the controller is further configured to control the link actuator and the at least one actuator on the excavator to raise and lower the bucket along a substantially horizontal path in response to a single user input indicating an intention to move along a horizontal path, as recited in paragraph [0064].   
Regarding claim 19 Bonnefoy et al. discloses a stop 42, integrated into the implement carrier interface, the stop configured to limit rotation of the implement carrier interface with respect to the excavator.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30th, 2021. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571 272 7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CANDACE L BRADFORD/Examiner, Art Unit 3634   

/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634